Case: 14-11230       Date Filed: 08/06/2015      Page: 1 of 13


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 14-11230
                              ________________________

                      D.C. Docket No. 8:12-cv-02277-VMC-AEP



JOEZETTE HITE,

                                                                       Plaintiff - Appellant,

                                           versus

HILL DERMACEUTICALS, INC.,
a Florida corporation,

                                                                     Defendant - Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                     (August 6, 2015)

Before JORDAN and FAY, Circuit Judges, and WALKER, * District Judge.

PER CURIAM:


*
 The Honorable Mark E. Walker, United States District Court Judge for the Northern District of
Florida, sitting by designation.
              Case: 14-11230     Date Filed: 08/06/2015    Page: 2 of 13


      Joezette Hite appeals summary judgment granted to her former employer,

Hill Dermaceuticals, Inc. (“Hill”), in her action alleging gender and pregnancy

discrimination. We affirm.

              I. FACTUAL AND PROCEDURAL BACKGROUND


      Hill is a dermatological drug manufacturer and sales company, located in

Sanford, Florida. Hill’s primary customers are dermatology physicians, who

prescribe its products to treat adult and pediatric scalp and skin diseases, such as

psoriasis and severe acne. Hite was employed by Hill as a full-time

pharmaceutical sales representative in February 2004. Her February 6, 2004,

employment confirmation letter states: “As a Hill Sales Representative, you agree

to represent the Hill product line exclusively and will never solicit business for any

similar product or program of any other company and will not help or associate

with any other distributor of similar products.” Emp’t Confirmation Letter, Feb. 6,

2004, at 2.

      Hite’s sales territory was the west coast of Florida, and she understood she

was expected to call on ten to twelve physicians a day. She primarily sold three

Hill products: (1) Derma-Smoothe Scalp, (2) Derma-Smoothe Body, and (3)

DermaOtic Oil Ear Drops. In addition to her fixed salary, Hill paid Hite

commissions on the number of prescriptions written by physicians for the products

she sold.
                                           2
                Case: 14-11230       Date Filed: 08/06/2015       Page: 3 of 13


       During her employment with Hill, Hite reported to regional sales manager,

Elizabeth Schmidt. Hite reported weekly to Schmidt and provided information

concerning her interactions with physicians, including the physician’s name, date

of her sales visit, and location. Generally twice a year, a Hill regional sales

manager would accompany sales representatives in calling on physicians to assess

the representatives’ sales techniques and effectiveness in interacting with company

customers and to offer constructive critiques and advice. Hill conducted quarterly

sales meetings throughout the country that all full-time sales representatives were

expected to attend.

        On March 22, 2008, Hite gave birth to her first child. She requested and

was given eight weeks of maternity leave. Thereafter, she returned to her full-time

job as a sales representative. Hite gave birth to her second child on March 11,

2010. 1 She again requested and was given eight weeks of maternity leave. While

Hite was on maternity leave, she did not receive her salary but was covered by

employee health care; she also continued to be paid commissions on sales from her

territory.

       During her 2010 maternity leave, Hite was informed she would need to

attend a Hill quarterly sales meeting in Atlanta, Georgia, scheduled after her return

1
  During the summer of 2009, Hite attended a Hill sales meeting in Orlando, where Schmidt
asked her if she was pregnant. Hite initially denied being pregnant, but later confirmed she was
pregnant. Schmidt asked Hite if she had planned the pregnancy; Hite responded the pregnancy
was not planned.
                                                3
              Case: 14-11230    Date Filed: 08/06/2015    Page: 4 of 13


from maternity leave. Knowing of Hite’s aversion to flying, Schmidt gave her the

option of attending the managers’ quarterly sales meeting in Orlando, Florida, on a

date during Hite’s maternity leave. Hite, who was nursing her baby, chose the

nearer Orlando meeting; she returned to work for one day to attend the Orlando

meeting in late April 2010, after approximately six weeks of maternity leave; she

then continued her maternity leave. Hite returned to her job as a full-time sales

representative for Hill with her same territory in May 2010. Following Hite’s

return to work after maternity leave for both of her pregnancies, Schmidt

accompanied Hite on her sales calls with physicians.

      In June 2010, Hite was asked to sign an Agreement, dated June 1, 2010,

which Hill required of all its employees. The Agreement states Hite was “an ‘at

will’ employee of Hill Dermaceuticals, Inc., . . . . [meaning] you may resign or Hill

may terminate you for any reason at any time.” Hill Agreement, June 1, 1010, at 1.

The Agreement informed employees of the confidential and proprietary nature of

some of Hill’s business information, required them to maintain the confidentiality

of this information, and advised full-time employees they were expected to devote

all of their professional work time and energies to their duties as Hill employees;

they were not to sell or represent products of any other company. In relevant part,

the June 2010 Agreement states: “As a Hill sales representative, you agree to

represent the Hill product line exclusively and to never solicit business for any


                                          4
              Case: 14-11230    Date Filed: 08/06/2015    Page: 5 of 13


product or service of any other company.” Id. at 2. Jerry S. Roth, Hill founder and

president, signed the Agreement on June 2, 2010; Hite signed it on June 8, 2010.

       Hite was still pumping breast milk, when she attended the Hill quarterly

sales meeting in Orlando on October 7-8, 2010. Before the meeting began, Hite

encountered Schmidt, who suggested Hite not leave the meeting to pump breast

milk so that she would not be late in returning to the meeting, as she had been in

previous sales meetings, when she was lactating. Schmidt further advised Hite

might be berated at the meeting, if she left too many times to pump breast milk.

Hite told Schmidt she would have to leave to pump milk, if she needed to do so.

When Schmidt asked what would happen if she did not pump milk, Hite explained

she would leak on her dress. Schmidt responded: “Well, it’s a good thing you have

long hair, cover it up.” Hite Dep. at 31. Hite testified this conversation with

Schmidt affected her disposition at the meeting; she did not participate in the

discussions and was in pain toward the latter part of the meeting. Id. Nonetheless,

Hite did not tell anyone in authority at Hill about Schmidt’s comments to her. At

the conclusion of the October 2010 sales meeting, Schmidt told Hite it appeared

she had not been paying attention at the meeting, and her eyes appeared “glazed

over.” Id. at 32. She also informed Hite her sales numbers had dropped. Schmidt

told Hite she needed to see more effort and better sales results from her.




                                          5
              Case: 14-11230     Date Filed: 08/06/2015   Page: 6 of 13


      On October 5, 2010, Hite and her husband opened Crave Nail Spa in Tampa,

Florida. The spa offered nail, waxing, and facial services and sold bath products

and lotions. The website for Hite’s nail spa, titled “You Crave Gorgeous Skin,”

advertised its organic skin-care products were free of parabens, a preservative

added to Hill’s products. The website stated parabens have been linked to breast

cancer and reproductive problems; Hite did not investigate the accuracy of these

statements, which she had found on the Internet. She testified at her deposition she

knew Hill sold products containing parabens.

      At the time Hite opened the nail spa, her sales numbers for Hill had suffered.

In her deposition testimony, Hite admitted interrupting her Hill workday to

promote her new business on a local television station through an interview at

Crave Nail Spa on October 15, 2010. On Friday, November 5, 2010, Schmidt told

Hite in a telephone-conference call, including Howard Kaplan, Hill national sales

manager, that neither Hite’s sales nor daily and weekly visits with physicians had

improved. She gave Hite two options: (1) agree to a 60-day probationary period,

while she improved her sales results, or (2) resign, sign a release, and receive six

weeks of severance pay. Hite requested time to consult with her husband over the

weekend, which was accorded.

      Hite left a telephone message for Schmidt on Monday, November 8, 2010,

and stated she was ill and would not be able to work that day. But Hite was not


                                          6
              Case: 14-11230     Date Filed: 08/06/2015   Page: 7 of 13


sick and instead met with an attorney. In the interim, Kaplan had discovered

Hite’s Crave Nail Spa through an online search. He noticed the disparaging

comments about parabens, preservatives routinely added to Hill’s products to

extend shelf life. Schmidt, Kaplan, and Roth consulted and agreed Hite’s new

business offered skin-care products potentially competitive with the prescription

products Hill manufactured and sold. They further determined Hite’s new business

had distracted her from her responsibilities for Hill, in violation of her June 2010

Agreement with Hill. Following consultation with counsel for Hill, they decided

Hite should be terminated immediately.

      By text message on Tuesday, November 9, 2010, Hite communicated to

Schmidt she had decided to accept the option of continued employment on the 60-

day probationary period. On Wednesday, November 10, 2010, Schmidt and

Kaplan were on a conference call, when Schmidt told Hite the option was no

longer available. Instead, she was terminated immediately, because of her

competing side business.

      Hite filed this action against Hill and asserted gender discrimination (Count

I) and pregnancy discrimination (Count II) under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e-2 and 2000e(k) and the Florida Civil Rights Act, Fla.

Stat. § 760.10 (“FCRA”). She also stated a claim for interference and retaliation

(Count III) under the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.


                                          7
               Case: 14-11230      Date Filed: 08/06/2015      Page: 8 of 13


(“FMLA”). 2 In granting summary judgment to Hill, the district judge concluded

Hite had failed to establish a prima facie case of gender or pregnancy

discrimination.

                      II. DISCUSSION

       On appeal, Hite argues summary judgment for Hill on her gender and

pregnancy discrimination claims was error, because she was replaced by a female

who was not pregnant or experiencing a protected medical condition.3 She

contends she proffered sufficient evidence of being harassed because of her

pregnancies and need to lactate. She further argues the products sold at her nail

spa did not compete with the products she sold for Hill. Consequently, she

maintains she did not violate the June 2010 Agreement she had signed with Hill.

       “We review the grant of summary judgment de novo.” Stephens v. Mid-

Continent Cas. Co., 749 F.3d 1318, 1321 (11th Cir. 2014). Summary judgment is

appropriate when “the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “An issue of fact is ‘material’ if, under the applicable substantive

law, it might affect the outcome of the case.” Hickson Corp. v. N. Crossarm Co.,

2
 Hite does not challenge on appeal summary judgment for her FMLA claim. Therefore, her
arguments regarding the FMLA are abandoned. Campaign for a Prosperous Ga. v. S.E.C., 149
F.3d 1282, 1287 (11th Cir. 1998).
3
 Hite was replaced by Olivia Stasiak, who had a three-year-old child at the time of Schmidt’s
deposition on June 27, 2013. Consequently, her child was born sometime in 2010, as was Hite’s
second child. Hite was terminated in November 2010 and replaced thereafter by Stasiak.
                                              8
              Case: 14-11230     Date Filed: 08/06/2015    Page: 9 of 13


357 F.3d 1256, 1259-60 (11th Cir. 2004). “Although all justifiable inferences are

to be drawn in favor of the nonmoving party, the moving party is entitled to

judgment as a matter of matter of law when the nonmoving party fails to make a

sufficient showing of an essential element of the case.” Manor Healthcare Corp.

v. Lomelo, 929 F.2d 633, 636 (11th Cir. 1991). FRCA claims are analyzed using

the same standards as Title VII. DuChateau v. Camp, Dresser & McKee, Inc., 713

F.3d 1298, 1302 (11th Cir. 2013). Accordingly, we need not address Hite’s FCRA

claims separately. Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1387 (11th

Cir. 1998).

      Title VII “prohibits various forms of employment discrimination, including

discrimination on the basis of sex.” Cal. Fed. Sav. & Loan Ass’n v. Guerra, 479

U.S. 272, 276-77, 107 S. Ct. 683, 687 (1987); see 42 U.S.C. § 2000e-2(a)(1)

(precluding discrimination “against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment, because of such

individual’s . . . sex”); Fla. Stat. § 760.10(1)(a). In 1978, Congress amended Title

VII with the Pregnancy Discrimination Act, which provides “[t]he terms ‘because

of sex’ or ‘on the basis of sex’ include, but are not limited to, because of or on the

basis of pregnancy, childbirth, or related medical conditions.” 42 U.S.C. §

2000e(k); see Delva v. Cont’l Grp., Inc., 137 So.3d 371, 375-76 (Fla. 2014)

(holding the FRCA prohibition against sex discrimination includes “discrimination


                                           9
             Case: 14-11230     Date Filed: 08/06/2015    Page: 10 of 13


based on pregnancy”). A plaintiff may prevail on a Title VII claim “by showing

that her pregnancy ‘was a motivating factor’ for an employment decision.”

Holland v. Gee, 677 F.3d 1047, 1055 (11th Cir. 2012) (citing 42 U.S.C. § 2000e-

2(m)). A plaintiff may use direct or circumstantial evidence to prove her case. Id.

While we are troubled by the comments Hite attributes to Schmidt concerning her

pregnancies, the determinative cause for terminating Hite by Hill’s executive

decisionmakers, Schmidt, Kaplan, and Roth, was Hite’s violation of the company’s

June 2010 Agreement by opening and promoting a side business that sold products

they considered to be competitive with Hill’s products.

      Since Hite has failed to show her pregnancies were the cause of her

termination by direct evidence, we must decide if she has proved her case of

pregnancy discrimination by circumstantial evidence under the burden-shifting

analysis of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817

(1973). McCann v. Tillman, 526 F.3d 1370, 1373 (11th Cir. 2008). Under that

framework, the plaintiff bears the initial burden of establishing a prima facie case

of discrimination. “[O]nce a plaintiff makes a prima facie case, the burden of

production shifts to the employer to articulate a legitimate, nondiscriminatory

reason for its actions.” Holland, 677 F.3d at 1055 (internal quotation marks

omitted). After the employer meets this burden, the plaintiff must prove the

employer’s stated reason is a pretext for unlawful discrimination. McCann, 526


                                         10
             Case: 14-11230     Date Filed: 08/06/2015   Page: 11 of 13


F.3d at 1373. When “the proffered reason is one that might motivate a reasonable

employer,” a plaintiff “must meet that reason head on and rebut it”; the plaintiff

“cannot succeed by simply quarreling with the wisdom of that reason.” Chapman

v. AI Transport, 229 F.3d 1012, 1030 (11th Cir. 2000). To prove pretext and avoid

summary judgment, the plaintiff must show the employer’s proffered reason is

false, and discrimination was the real reason for the adverse action. Brooks v.

Cnty. Comm’n of Jefferson Cnty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006).

Under Title VII, a plaintiff has “the ultimate burden of proving discriminatory

treatment by a preponderance of the evidence.” Crawford v. Carroll, 529 F.3d 961,

975-76 (11th Cir. 2008) (internal quotation marks omitted).


      “[T]o establish a prima facie claim of pregnancy discrimination under Title

VII, a plaintiff must establish that (1) she is a member of a protected group; (2) she

was qualified for her position; (3) she suffered an adverse employment action; and

(4) employment or disciplinary policies were differently applied to her.”

DuChateau, 713 F.3d at 1302 (internal quotation marks omitted). Assuming Hite

has established a prima facie case of pregnancy discrimination, the only reason

Schmidt gave Hite for her termination was the discovery of her competing business

by internet and television advertisement, which violated Hill’s noncompetition

policy applied to all its employees. The district judge alternatively recognized Hite



                                          11
             Case: 14-11230    Date Filed: 08/06/2015    Page: 12 of 13


had failed to rebut Hill’s legitimate, nondiscriminatory reason for terminating her

for violating the noncompetition provision of the June 2010 Agreement:


              Hite has offered no evidence to show that Hill Dermaceuticals’
      justification for her termination is unworthy of credence. Hill
      Dermaceuticals perceived Hite’s ownership of a nail salon to be a
      violation of her agreement. Not only did Hite solicit business for the
      products and services of another company—Crave—but she did so by
      participating in a television interview during a regular workday for
      Hill Dermaceuticals. Furthermore, Crave’s website, the content of
      which Hite admittedly approved, contained information which Hite’s
      superiors perceived to disparage Hill Dermaceuticals’ products.

Summ. J. Order at 25 (citation omitted); cf. Damon v. Fleming Supermarkets of

Fla., Inc., 196 F.3d 1354, 1363 n.3 (11th Cir. 1999) (“An employer who fires an

employee under the mistaken but honest impression that the employee violated a

work rule is not liable for discriminatory conduct.”).       No Hill employee had

opened such a competitive business after signing the June 2010 Agreement,

containing the noncompetition provision, as Hite had done.


      In addition, Hite’s June 2010 Agreement with Hill, signed by Roth for Hill

and Hite, provides: “As an ‘at will’ employee, you may resign or Hill may

terminate you for any reason at any time.” June 2010 Agreement at 1. We have

recognized at-will employment may be terminable with or without cause or

justification. Whitfield v. Finn, 731 F.2d 1506, 1508 (11th Cir. 1984). Hite has

failed to show that Hill’s legitimate, nondiscriminatory reason for terminating her


                                         12
             Case: 14-11230   Date Filed: 08/06/2015   Page: 13 of 13


for violating the noncompetition provision of the June 2010 Agreement was a

pretext for pregnancy discrimination. Therefore, summary judgment properly was

granted to Hill.

      AFFIRMED.




                                       13